FILE COPY




                                Fourth Court of Appeals
                                       San Antonio, Texas
                                             December 6, 2022

                                           No. 04-22-00762-CR

                                    IN RE State ex rel. Brent SMITH

                                     Original Mandamus Proceeding 1      0F




                                              ORDER

Sitting:          Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice2
                  Lori I. Valenzuela, Justice

        On November 10, 2022, relator filed a petition for writ of mandamus containing a motion
for stay. On November 21, 2022, real parties in interest filed a response to relator’s petition for
writ of mandamus. This court believes a serious question concerning the mandamus relief sought
requires further consideration. See TEX. R. APP. P. 52.8(b). Respondent may file a response to the
petition in this court no later than December 21, 2022. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

           Relator’s motion for stay remains pending before this court.

           It is so ORDERED on December 6, 2022.
                                                                              PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1 This proceeding arises out of Cause Nos. 13632CR and 13760CR, styled The State of Texas v. Bryan Javier
Ramirez Alejo; Cause No. 13761CR, styled The State of Texas v. Vicente Oropeza Dominguez; Cause Nos.
13631CR and 13762CR, styled The State of Texas v. Carlos Jimenez Vazqzez; Cause Nos. 13630CR and 13763CR,
styled The State of Texas v. David Jimenez Vasquez; and Cause Nos. 13629CR and 13784CR, styled The State of
Texas v. Saul Cirino Gregeda. All of the aforementioned proceeds are pending in the County Court, Kinney County,
Texas, the Honorable Dennis Powell presiding.
2 Justice Rodriguez did not participate in this order.